Exhibit 10.1

EXECUTION VERSION

FORM OF PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”), dated as of November 30, 2016, is by
and between Gladstone Commercial Corporation, a Maryland corporation (the
“Company” or “GOOD”) and each Broker-Dealer listed on Schedule A (each, a
“Broker-Dealer”) which is entering into this Agreement on behalf of itself (as
to paragraph 11 of this Agreement) and those Purchasers which are customers for
which it has power of attorney to sign listed under its respective name on
Schedule C (each, a “Customer”). Each of the Customers is referred to herein
individually as a “Purchaser” and collectively, the “Purchasers”.

WHEREAS, the Purchasers desire to purchase from the Company, and the Company
desires to issue and sell to the Purchasers an aggregate of 774,400 shares (the
“Shares”) of the Company’s common stock, par value $0.001 per share (the “Common
Stock”).

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

1. Purchase and Sale. Subject to the terms and conditions hereof, the
Broker-Dealer (on behalf of Purchasers which are Customers) agrees to purchase
from the Company, and the Company agrees to issue and sell to the several
Purchasers, the number of Securities set forth next to such Purchaser’s name on
Schedule A, for a total of 774,400 Shares (“Total Shares”), at a price per share
equal to $18.35, for an aggregate purchase price equal to the product of the
Total Shares and the Price per Share (the “Purchase Price”) at the Closing (as
defined below).

2. Representations, Warranties and Agreement of the Company.

The Company represents and warrants that the issued and outstanding shares of
Common Stock of the Company have been duly authorized and validly issued and are
fully paid and non-assessable; the Shares have been duly authorized, and when
issued in accordance with the terms of the Company’s charter and delivered as
contemplated hereby, will be validly issued, fully paid and non-assessable and
will be listed, subject to notice of issuance, on the NASDAQ Global Select
Market, will be registered pursuant to the Securities Act of 1933, as amended
(the “1933 Act”), and as of the Closing will not be subject to any limitations
on resale under the 1933 Act by holders that are not affiliates of the Company,
effective as of the Closing; the issuance of the Shares is not subject to
preemptive or other similar rights under Maryland law; and the Company has full
power and authority under the laws of the State of Maryland to enter into this
Agreement, and this Agreement has been duly authorized, executed and delivered
by the Company and constitutes a legal, valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms except as
may be limited by (i) the effect of bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights or remedies
of creditors or (ii) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law and the discretion
of the court before which any proceeding therefor may be brought.

 

1



--------------------------------------------------------------------------------

3. Representations and Warranties of each Purchaser. Each Purchaser represents
and warrants that (a) this Agreement has been duly authorized by such Purchaser
and duly executed and delivered by or on behalf of such Purchaser; (b) this
Agreement constitutes a legal, valid and binding agreement of such Purchaser,
enforceable against such Purchaser in accordance with its terms except as may be
limited by (i) the effect of bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting the rights or remedies of
creditors or (ii) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law and the discretion
of the court before which any proceeding therefor may be brought; (c) such
Purchaser has received a copy of the Company’s prospectus dated February 1, 2016
included in the Company’s shelf registration statement on Form S-3 (File No.
333-208953), including exhibits, financial statements, schedules and documents
incorporated by reference therein, as amended, and the prospectus supplement
dated November 30, 2016 specifically relating to the Shares (collectively, the
“Prospectus”), and (d) such Purchaser has made its investment decision
independently, based on the information in the Prospectus, and not based on any
other information provided by the Company or CSCA Capital Advisors LLC (the
“Placement Agent”), or any recommendation of the Placement Agent. Further, as of
the date hereof and after giving effect to the transaction contemplated hereby,
such Purchaser, together with any persons that would be deemed with the
Purchaser to be a “group” for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended, do not own directly or indirectly more than
9.8% of the issued and outstanding capital stock of the Company. Each Purchaser
expressly acknowledges that the provisions of the Company’s Articles of
Incorporation, as amended or supplemented (the “Charter”), contain limitations
on such Purchaser’s ownership of the Company’s capital stock, which, among other
things, prohibit the direct or indirect ownership of more than 9.8% of the
Company’s outstanding capital stock and, in the event the shares of capital
stock acquired by a Purchaser pursuant to this Agreement or otherwise exceed
such limits, give the Company certain repurchase rights on the terms set forth
in the Charter and result in the conversion of certain shares of capital stock
held by such Purchaser into excess stock which will be held for the benefit of a
charitable beneficiary on the terms set forth in the Charter.

4. Conditions to Obligations of the Parties.

(a) Each Purchaser’s obligations to purchase the Shares shall be subject to the
accuracy of the representations and warranties set forth in Section 2 of this
Agreement on the date hereof and on the Closing.

(b) The Company’s obligation to issue and sell the Shares shall be subject to
(i) the accuracy of the representations and warranties of each Purchaser set
forth in Section 3 of this Agreement on the date hereof and on the Closing and
(ii) receipt by the Settlement Agent (as defined below) of payment in full of
the Purchase Price for the Shares by federal wire of immediately available
funds.

5. Closing. Provided that the conditions set forth in Section 4 hereto and the
last sentence of this Section 5 have been met or waived at such time, the
transactions contemplated hereby shall be consummated on December 5, 2016, or at
such other time and date as the parties hereto shall agree (each such time and
date of payment and delivery being herein called the “Closing”). At the Closing,
settlement shall occur through Weeden & Co. LP (the “Settlement Agent”), or an
affiliate thereof, on a delivery versus payment basis through the DTC ID System.

 

-2-



--------------------------------------------------------------------------------

6. Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, by written notice promptly given to the
other parties hereto, at any time prior to the Closing by the Company, on the
one hand, or if the Closing shall not have occurred on or prior to December 5,
2016 by the Purchaser on the other; provided that the Company or the Purchaser,
as the case may be, shall not be entitled to terminate this Agreement pursuant
to this Section 6 if the failure of Closing to occur on or prior to such dates
results primarily from such party itself having materially breached any
representation, warranty or covenant contained in this Agreement.

7. Notices. Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing and, if to the Purchasers, shall be
sufficient in all respects if delivered or sent by facsimile to (212) 446-9181
or by certified mail to CSCA Capital Advisors, LLC, 800 Third Avenue, 25th
Floor, New York, NY, 10022, Attention: Bradley Razook, and, if to the Company,
shall be sufficient in all respects if delivered or sent to the Company by
facsimile to 703-287-5899 or by certified mail to the Company at 1521 Westbranch
Drive, Suite 100, McLean, Virginia 22102, Attention: Michael B. LiCalsi, General
Counsel and Secretary.

8. Governing Law. This Agreement shall be construed in accordance with and
governed by the substantive laws of the State of New York, without regard to
conflict of laws principles.

9. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
in a writing that is executed by each of the parties hereto.

10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be the same Agreement. Executed counterparts may be delivered by
facsimile.

11. Representations and Warranties of the Broker-Dealer. To induce the Company
to enter into this Agreement, the Broker-Dealer represents and warrants as to
itself only that:

(a) It is duly registered and in good standing as a broker-dealer under the
Exchange Act and is licensed or otherwise qualified to do business as a
broker-dealer with the Financial Industry Regulatory Authority, Inc. and in all
States in which it will offer any Securities pursuant to this Agreement.

(b) Assuming the Prospectus complies with all relevant provisions of the Act in
connection with the offer and sales of the Shares, each Broker-Dealer will
conduct all offers and sales of Shares in compliance with the Act, the Exchange
Act and all rules and regulations promulgated thereunder.

 

-3-



--------------------------------------------------------------------------------

(c) It has delivered a copy of the Prospectus to each Purchaser set forth under
its name on Schedule A hereto.

(d) It is authorized to execute and deliver this Agreement on behalf of each
Customer on whose behalf it is signing this Agreement (as identified under the
name of such Broker-Dealer on Schedule A hereto) and such power has not been
revoked.

(e) This Agreement has been duly authorized, executed and delivered by it and,
assuming it has been duly authorized, executed and delivered by the Company,
con-stitutes a legal, valid and binding agreement of such Broker-Dealer,
enforceable against it in accordance with its terms except as may be limited by
(i) the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights or remedies of creditors or
(ii) the effect of general principles of equity, whether enforcement is
considered in a proceeding in equity or at law and the discretion of the court
before which any proceeding therefor may be brought.

[SIGNATURE PAGES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
executed and delivered as of the date first above written.

 

GLADSTONE COMMERCIAL CORPORATION By:  

 

  Name:     Title:  

 

[Signature Page - Purchase Agreement]



--------------------------------------------------------------------------------

CUSTOMERS Each of the several persons or entities listed under the heading
“Account Name” on Attachment 1 to Schedule A hereto By: By:  

 

  Name:     Title:                                             on behalf of
itself and solely with respect to Section 11 By:  

 

  Name:     Title:  

 

[Signature Page - Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

NAME OF BROKER DEALER:    NUMBER OF SHARES

 

Customers for whom it is signing this Agreement as agent and attorney-in-fact:
  

 

Schedule A - Page 1